*39Dissenting Opinion.
Manning, J.
Exemptions from taxation are rigidly construed, and the rule holds good in the interpretation of orgánicas well as statutory law.
The Constitution of 1868 empoweied the legislature to exenqpt from taxation property actually used for church, school, or charitable purposes, art. 118. A cemetery is not used for either of these purposes, and therefore when the legislature in 1873 exempted from taxation the property of the plaintiff, Sess. Acts, p. 117, its action was null because beyond the power conferred upon it.
The ingenious argument of the plaintiff’s counsel that a cemetery used by a Christian community who inter their dead with the ecclesiastical ceremonies, is used for church purposes will not apply to the plaintiff association. Its property is for sale to all the world, restricted only to the use of it for burial. A Pagan or Mahomedan or Chinaman or Jew may buy a lot for the burial of the dead of Ms faith therein, and the non-Christian might be laid there without any ecclesiastical ceremony at all.
The constitution of 1879 exempts from taxation places of religious worship or burial provided they are not used or leased for private or corporate profit or income. Art. 207. The lots in this cemetery that are already sold are places of burial not used for income either private or corporate and are exempt, but the land not yet used and still held for corporate profit is not protected by the Constitutional exemption.
Tho self-imposed restriction of the ground to burial purposes alone is in the Association’s own interest. No one would buy a lot for a burial-place if other parts of the grounds were or could be sold for purposes that wound the sensibilities or invade the sanctity that envelops the last resting-place, of our friends. And that the property is a good commercial investment is made plain by the evidence that the stock is quoted on ’Change and was worth 112 in January 1883 and has been as high as 120, the par value being 100. Only a little more than one-tenth of the land has been sold and realized $100,000. while the original purchase with the subsequent cost of converting it into a cemetery and beautifying it somewhat exceeds that sum. The same prices for the unsold land will realize to the plaintiff three quarters of a million dollars on an investment of $120,000. Such return is enough to satiate the cupidity of the most ardent speculator without trading on reverence for the dead.
Bermudez, C. J., concurs in this opinion.